Case: 19-30112      Document: 00515267653         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30112                       January 10, 2020
                                                                           Lyle W. Cayce
MARK ANTHONY JENKINS,                                                           Clerk


              Plaintiff - Appellant

v.

TIMOTHY O'ROURKE, Jefferson Parish Assistant District Attorney,
Jefferson Parish Juvenile Court; ROBERT M. MURPHY, Former Judge of
the Louisiana Fifth Circuit Court of Appeal; KRISTYL TREADAWAY;
BARRON BURMASTER, Judge,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-3122


Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Appellant Mark Anthony Jenkins brought suit in Louisiana state court
in 2012 contesting his paternity of Mark Anthony Jenkins, Jr. and seeking,
inter alia, nullification of an earlier child support judgment and removal of his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30112      Document: 00515267653       Page: 2    Date Filed: 01/10/2020



                                    No. 19-30112
name from Mark Anthony Jenkins, Jr.’s birth certificate. 1 Jenkins v. Jackson,
216 So. 3d 1082, 1084–86 (La. Ct. App. 2017). In July 2015, the Louisiana
appellate court found that Appellant had judicially confessed that “he signed
both the birth certificate and an acknowledgement of paternity at the time of
[Mark Anthony Jenkins, Jr.’s] birth in 1997,” such that Appellant’s “cause of
action to revoke his acknowledgement of legal paternity has prescribed.” In a
later appeal, the state appellate court reaffirmed this ruling, and noted it had
jurisdiction to issue the earlier ruling pursuant to its supervisory jurisdiction
over district courts within its circuit. Jenkins, 216 So. 3d at 1090 (“Because
the 24th Judicial District Court is a district court within our circuit, this Court
had the supervisory jurisdiction to render determinations relevant to Mr.
Jenkins’ petition, which included the legal and biological paternity of [Mark
Anthony Jenkins, Jr.]”); LA. CONST. ART. V, § 10 (“[A] court of appeal . . . . has
supervisory jurisdiction over cases which arise within its circuit.”).
      Appellant then filed this federal lawsuit against an assistant district
attorney involved in the underlying litigation, a judge on the state appellate
court, his ex-wife’s attorney, and the state district court judge, arguing the
state appellate court lacked subject-matter jurisdiction to determine his legal
paternity and seeking relief under 42 U.S.C. §§ 1983, 1985, 1986, and 1988.
The district court dismissed Appellant’s action under Federal Rule of Civil
Procedure 12(b)(1), holding that it lacked jurisdiction under the Rooker-
Feldman doctrine because (1) Appellant “lost in the state court,” (2) he “alleges
injuries caused by that judgment,” (3) that judgment “was rendered before
[Appellant] filed this action,” and (4) Appellant “specifically asks this [c]ourt to
reverse that judgment.” See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,



      1 Mark Anthony Jenkins, Jr., was born September 18, 1997. Jenkins v. Jackson, 216
So. 3d 1082, 1084 (La. Ct. App. 2017).
                                          2
    Case: 19-30112    Document: 00515267653     Page: 3   Date Filed: 01/10/2020



                                 No. 19-30112
544 U.S. 280, 284 (2005) (The Rooker-Feldman doctrine applies to “cases
brought by state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.”). The district
court further determined that the state appellate court had jurisdiction to
determine Appellant’s legal paternity.
      After careful review of the record in this case, full consideration of the
parties’ briefs, and the district court’s thorough order and reasons, we affirm
the district court’s judgment for essentially the reasons stated by that court.
      AFFIRMED.




                                         3